Citation Nr: 1431927	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for residuals of a left hamstring sprain, formerly classified as a left hip flexor, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 2002 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2011. A transcript of the hearing is of record. 

The Board remanded this case in September 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 


FINDING OF FACT

Residuals of the Veteran's service-connected left hamstring sprain formerly classified as a left hip flexor have manifested primarily as left hip pain on movement with stiffness and tenderness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a left hamstring sprain are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 3.159, 4.20, 4.56, 4.71a Diagnostic Codes 5250-5255 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The appeal arises from the Veteran's disagreement with her disability evaluation following the grant of service connection for residuals of a left hamstring sprain. Once service connection is granted, the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In October 2011, in accordance with the September 2011 Board Remand, the RO obtained the Veteran's medical treatment records and scheduled the Veteran for a VA examination to determine the severity of her disability. VA examinations were conducted in December 2008, December 2009, and November 2011. During each examination, the evidence was reviewed and a history was elicited from the Veteran. The reports state the level of severity of the Veteran's left hamstring sprain, and are adequate for purposes of rating her disability. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented testimony and oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered her treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Veteran has not identified any prejudice in the conduct of the hearing. On the contrary, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim. No further action pursuant to Bryant is necessary.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that she or the VA needs to obtain. All relevant facts have been properly and sufficiently developed.

Analysis  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. In claims for increases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran is claiming entitlement to an evaluation in excess of 10 percent for residuals (left hip pain) of a left hamstring sprain. The Veteran asserts that her left hamstring disability has increased in severity. During her Board hearing the Veteran stated that she experiences flare ups of pain in her left hip which require Toradol shots and chiropractic treatment on an ongoing basis. The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the entirety of the appellate period.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, provide the criteria for rating hip and thigh disabilities. Hip disabilities are rated based on limitation of motion of the affected part, i.e., the thigh, pursuant to DCs 5251, 5252 and 5253.  Normal range of motion for the hip is 0 degrees of extension to 125 degrees of flexion and 0 to 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II. 

The Veteran's left hamstring sprain is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5253. Under DC 5253 a 10 percent evaluation is assignable for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent evaluation is assignable for limitation of abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253. 

DC 5251 provides that a 10 percent evaluation is assignable when extension of the hip is limited to 5 degrees.  DC 5252 provides that a 10 percent evaluation is assignable when flexion of the thigh is limited to 45 degrees.  A 20 percent evaluation is assignable when flexion of the thigh is limited to 30 degrees.  A 30 percent evaluation is assignable when flexion of the thigh is limited to 20 degrees.  A 40 percent evaluation is assignable when flexion of the thigh is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5251-5252.  

Also potentially applicable to this claim are DCs 5250, 5254 and 5255.  DC 5250 provides for an evaluation of at least 60 percent for ankylosis of the hip.  DC 5254 provides for an 80 percent evaluation for flail joint of the hip.  38 C.F.R. § 4.71a, DCs 5250, 5254.

DC 5255 provides for an evaluation of at least 10 percent for malunion or nonunion of the femur with knee or hip disability.  38 C.F.R. § 4.71a, DC 5255.  Although Diagnostic Code 5255 refers to disability of the hip or the knee, the Veteran is separately rated for her left knee disability under 38 C.F.R. § 4.71a Diagnostic Code 5299-5260. There is no indication that the Veteran has an additional left knee disability that is attributable to her service-connected left hamstring sprain that is not already contemplated by another currently-assigned service-connected rating. The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided. 38 C.F.R. § 4.14. Therefore, only the residuals of the Veteran's left hamstring sprain will be evaluated. 

Since 2008, the Veteran has been examined several times and has received regular treatment for her left hamstring disability. 

During the December 2008 VA examination, the Veteran reported pain in the hamstring, groin area and tailbone with pain and stiffness, aggravated by prolonged sitting.  The examiner confirmed pain with active motion and pain following repetitive motion but also noted extension of 0 to 15 degrees, flexion of 0 to 120 degrees, left abduction from 0 to 25 degrees, the ability to cross the left leg over the right and no pain with toes out. The examiner diagnosed mild left hamstring sprain and indicated that the pain might be originating from the lumbar spine with sciatic involvement. X-rays taken in December 2008 showed a normal left hip. 

Medical professionals confirmed left hip pain during VA outpatient treatment visits dated since 2008. The Veteran began receiving chiropractic care from the VA Medical Center in Temple, Texas (VAMC Temple) in 2009. An April 2010 chiropractic consult record notes the Veteran reported her low back and hip "went out of place" while walking and that she had experienced pain ever since. Upon examination the left hip posterior impingement finding was equivocal and the left hip anterior impingement findings were negative. A June 2010 chiropractic record noted "chronic posterior proximal LLE myalgia, suspect L hip impingement" although signs and symptoms were equivocal clinically. A September 2010 chiropractic record noted "chronic posterior proximal LLE myalgia suspect L hip impingement." With regard to the Veteran's report of neurological symptoms associated with her hamstring, the September 2010 record noted that she was "grossly intact without signs of radiation or paresh's in LEs."  

An August 2011 chiropractic record notes "episode of "jammed" left hip/lb pain has resolved...chiro-smt offers good sx relief and improved tolerance for walking and bending hip for at least one day which is meaningful to patient regarding pain control."  Physical examination showed normal range of motion with some pain toward end motions, diffuse tenderness in posterior, posterior lateral and lateral left hip on palpation, no spasms, no overt crepitus, and impingement findings present. In September 2011 the Veteran reported an exacerbation of left hip pain and received a Toradol shot. Another September 2011 medical treatment record notes nonspecific chronic left hip arthralgia. 

The Veteran was afforded another VA examination in November 2011.  The examiner referred to x-rays taken in August and September 2011 showing normal hips without evidence of fracture or dislocation.  Upon examination the examiner found flexion greater than 45 degrees bilaterally with complaints of left hip pain, extension greater than 5 degrees bilaterally, external rotation of 30 degrees bilaterally with complaints of pain, internal rotation of 20 degrees bilaterally with pain, ability to toe touch greater than 15 degrees, ability to cross legs at the knee bilaterally, abduction of 40 degrees on the left and greater than 45 degrees on the right with pain. The Veteran also complained of left hip pain at rest after range of motion testing without any decrease in range of motion, movement, fatigue, or incoordination noted. There was no objective evidence of paralysis, neuralgia, or neuritis noted, however there was a complaint of subjective neuralgia in the left sciatic nerve distribution. The examiner opined the Veteran's symptoms were moderate and the severity of physical functioning impairment was slight. 

Although the evidence of record supports the Veterans report of continuous treatment for residuals of her left hamstring disability, the evidence does not show limitation of abduction with loss of motion beyond 10 degrees, limitation of flexion of the thigh to 30 degrees, ankylosis of the hip, or flail joint of the hip. Given these findings, a schedular evaluation in excess of 10 percent is not assignable for the left hamstring disability under any pertinent DC noted above.  

During the April 2011 hearing, the Veteran through her representative reported that the Veteran was unaware of whether her extremity pain emanated from her hip or her also service-connected back. However, in granting service connection for a back disorder to include her tailbone, the RO has recognized that the Veteran has a service-related lower back disability. Examination of the rating codes indicates that the Veteran's back disorder evaluation contemplates both her lower back and coccyx-related back pain. 

Further, although the Veteran specifically requested extraschedular consideration during her Board hearing, the Veteran reported she voluntarily terminated her employment to attend nursing school and there have not been any frequent periods of hospitalization. The rating schedule contemplates the described symptomatology of a moderate left hamstring disability and some limited, painful motion, and allows for higher disability ratings for worse symptoms. Significantly, there is no medical indication that the applicable criteria are inadequate to rate the disability. The symptoms of the Veteran's service-connected left hamstring sprain are adequately compensated in the disability ratings assigned thus; referral for consideration of an extra-schedular rating is not warranted. 38 C.F.R. § 3.321(b).

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  The Veteran is currently attending school therefore no further consideration of a TDIU is warranted at this time. 

	
ORDER

A rating in excess of 10 percent for residuals of a left hamstring sprain is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


